United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1236
Issued: November 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 12, 2017 appellant, through counsel, filed a timely appeal from an April 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her left knee
meniscal tears and chondromalacia were causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 5, 2015 appellant, then a 59-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed chondromalacia of the condyle of the left
knee as well as a meniscal injury due to prolonged weight bearing on hard surfaces and
cumulative forces.
Appellant noted on July 6, 2015 while at home she felt a slight pull behind her left knee
after pulling some weeds. She also stepped off a 16-inch wall around the same time. Appellant
continued to experience the pulling sensation at work. On July 19, 2015 she had increased knee
pain while moving pallets of mail at work. By the end of her shift on July 19, 2015, appellant
experienced excruciating knee pain when she walked or turned. She sought medical attention on
July 21, 2015 and diagnostic testing showed a meniscal flap tear. Appellant noted working at the
employing establishment for more than 26 years and described her work duties as walking,
carrying, and pushing very heavy loads on a cement floor. She attributed her knee condition to
cumulative forces and prolonged weight bearing on the cement floor.
On July 23, 2015 appellant underwent a left knee magnetic resonance imaging (MRI)
scan which demonstrated a radial flap tear of the posterior horn of the medial meniscus of the left
knee, chondromalacia along the medial facet of the patella, and small left knee joint effusion
with an associated popliteal cyst.
Appellant underwent a left knee arthroscopy on August 6, 2015 with partial medial and
lateral meniscectomies, and synovectomy of the anterior medial and lateral compartments. She
also demonstrated microfracture of the medial femoral condyle.
In a letter dated April 21, 2016, OWCP requested additional factual and medical
information in support of appellant’s occupational disease claim. It afforded her 30 days for a
response.
The employing establishment responded on May 4, 2016 and agreed with appellant’s
description of her job duties. It noted that, as a mail handler, appellant moved equipment which
weighed over 500 pounds on an average of six to eight hours a day. She was required to pull and
push the equipment.
By decision dated July 8, 2016, OWCP denied appellant’s claim finding that she failed to
submit medical evidence establishing a causal relationship between her diagnosed condition and
her employment duties. It noted that the medical evidence of record did not address the issue of
causal relationship. On June 16, 2016 counsel requested an oral hearing from OWCP’s Branch
of Hearings and Review regarding this decision.
In a note dated July 21, 2015, Dr. Morgan Flaherty, a Board-certified internist, noted that
Prednisone did not help appellant’s left knee pain. He noted that, after appellant weeded and
gardened on July 4, 2015, her left knee became painful medially in the front. Dr. Flaherty
reported that appellant jumped off a two foot wall and was kneeling frequently. He also
mentioned that since appellant’s return to work she was pushing and pulling heavy objects which

2

made her left knee pain worse. Appellant’s knee was painful when ascending and descending
stairs. Dr. Flaherty indicated that appellant’s condition was either a meniscal tear or tendinitis.
Appellant testified during the oral hearing before an OWCP hearing representative held
on February 14, 2017. She noted that she did not realize her left knee condition was caused or
aggravated by her employment until after her surgery. Appellant described her left knee injury
over the July 4, 2015 weekend while gardening and pulling weeds. She felt a little pull in the
back of her knee. Appellant first experienced left knee pain in July 2015. She retired from the
employing establishment in July 2016 after 27 years as a mail handler. Appellant noted that her
work duties involved walking on a cement floor, and using pallet jacks to move pallets of trays.
She testified that the pallet jacks weighed approximately 300 pounds.
Following the oral hearing, appellant submitted additional factual information regarding
her work duties. She further described the pallet jacks as weighing over 700 pounds and having
a load capacity between 2,200 and 2,750 pounds. Appellant asserted that the pallet jacks were
manually moved across the workroom floor. She noted that on July 18 and 19, 2015 she was
moving pallet jacks approximately 50 feet and that the pallet jacks had a loaded weight of
approximately 900 pounds. Appellant alleged that she moved approximately 30 pallet jack loads
in a single work night. She described tuning and twisting to place the pallet jack in a confined
area.
In a note dated March 1, 2017, Dr. Spiro N. Papas, a Board-certified orthopedic surgeon,
opined that appellant had aggravated a preexisting left knee condition at work. He first
examined appellant on July 30, 2015 and noted her employment duties of working in a
warehouse at the employing establishment performing heavy lifting and pulling. Dr. Papas
indicated that appellant had difficulty performing her job duties in July 2015.
Dr. Flaherty completed a report on March 12, 2017. He opined that appellant’s initial
knee injury occurred around July 6, 2015 while performing strenuous tasks in her home garden.
On July 10, 2015 Dr. Flaherty noted mild knee pain. However, on July 21, 2015 appellant
reported that the pain had significantly worsened after returning to work on July 18, 2015.
Appellant also reported swelling in the left knee after July 18, 2015. On examination he found
tenderness of the left knee as opposed to the minimal discomfort she exhibited on July 10, 2015.
Dr. Flaherty listed appellant’s work duties on July 18 and 19, 2015 as operating pallet trucks
weighing over 2,000 pounds. He opined:
“Maneuvering such a load would require significant torque forces that in large
part originate from the musculature of the knee joints. A vulnerable knee joint
structure could become torn by the repeated application of such torque forces. It
is my professional opinion that the patient’s medical chronology supports the
claim that her initial left knee injury was more likely a strain injury to meniscal
structures while gardening that subsequently transformed into meniscal tears
while on duty maneuvering heavy pallet trucks.”
By decision dated April 24, 2017, OWCP’s hearing representative found that appellant
had established that the employment activities occurred as alleged, but denied appellant’s claim

3

as the medical evidence of record did not explain how work factors caused or contributed to the
diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4
OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.5 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit
the following: (1) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.7 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.8 The belief of a claimant that a condition was caused or aggravated by the
employment is insufficient to establish causal relationship.9

3

Id.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

20 C.F.R. § 10.5(q).

6

Victor J. Woodhams, 41 ECAB 345 (1989); see also J.H., Docket No. 16-1329 (issued June 23, 2017).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

9

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish left
knee meniscal injury and chondromalacia causally related to factors of her federal employment.
Appellant filed an occupational disease claim alleging that she developed her diagnosed
left knee conditions due to work activities on July 18 and 19, 2015. She reported her initial knee
pain developed on the holiday weekend of July 4, 2015 while gardening and that her pain was
then aggravated or accelerated by her work duties. OWCP accepted that appellant’s employment
duties included moving pallets of mail with a pallet jack for six to seven hours during a work
shift. The weight of a loaded pallet jack has variously been described in the record as over 500
pounds by the employing establishment and between 300 and 2,750 pounds by appellant.
Appellant submitted medical evidence from Drs. Papas and Flaherty in support of her
claimed work-related aggravation or acceleration of her left knee conditions. Dr. Papas
completed a note on March 1, 2017 opining that appellant’s work had aggravated her left knee
conditions. He provided a limited description of her job duties noting that she worked in a
warehouse at the employing establishment performing heavy lifting and pulling. While this
report includes an opinion on the causal relationship between appellant’s diagnosed conditions
and her employment, Dr. Papas failed to provide medical reasoning explaining how and why
appellant’s left knee conditions were related to her employment duties through aggravation or
acceleration. Given that appellant’s initial left knee injury occurred at home, further explanation
regarding the relationship between her condition and her employment is necessary. A mere
conclusion without the necessary rationale is insufficient to meet appellant’s burden of proof in
her occupational disease claim.10
In his March 12, 2017 report, Dr. Flaherty advised that appellant’s initial knee injury
occurred at home in the beginning of July 2017. He noted that appellant initially reported mild
left knee pain during examination on July 10, 2015. Appellant returned to work on July 18
and 19, 2015 and Dr. Flaherty described her work duties on those dates as operating pallet jacks
weighing over 2,000 pounds. Dr. Flaherty examined appellant on July 21, 2015 and found that
she had left knee tenderness as opposed to the minimal discomfort she exhibited on
July 10, 2015. He explained that moving 2,000-pound pallet jacks would place “significant
torque forces” on appellant’s knee joints. Dr. Flaherty noted, “A vulnerable knee joint structure
could become torn by the repeated application of such torque forces.” He concluded that
appellant’s prior knee strain was transformed into meniscal tears while maneuvering heavy pallet
trucks at work. While Dr. Flaherty opined that appellant’s left knee condition was aggravated or
accelerated by employment factors and provided some reasoning in support of his claim, the
Board finds that his report is insufficient to meet appellant’s burden of proof. Dr. Flaherty’s
report is based on the pallet jacks weighing 2,000 pounds rather than the 500 pounds confirmed
by the employing establishment. Furthermore, his report is speculative noting that a knee could
become torn by moving pallet jacks. An award of compensation may not be based on surmise,
conjecture, speculation, or upon appellant’s own belief that there is causal relationship between

10

D.R., Docket No. 16-0528 (issued August 24, 2016).

5

her claimed condition and her employment.11 The Board finds that the medical opinion evidence
is not based on a complete factual background and does not contain sufficient rationalized
medical opinion evidence to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
left knee meniscal tears and chondromalacia were causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

R.W., Docket No. 15-0345 (issued September 20, 2016); Robert A. Boyle, 54 ECAB 381 (2003).

6

